EXHIBIT 10(iii)(A) 18

To:  Frank D’Amelio    From:  Henry Schacht    Date:  March 13, 2001    Re: 
Special Retention Bonus

As we continue with our turnaround, it is critical for us to remain focused and
committed to successfully meet our business challenges. I am confident that we
can take our company to new levels of success, and I am counting on your
continued commitment as a key player in making this happen. To reward you for
your efforts and dedication, the Board has approved a special retention bonus
for you. The amount of the bonus and the payment terms are outlined in the
attachment.

This special retention bonus has only been offered to select Officers, so I ask
that you keep the details of this award confidential.

I truly appreciate your efforts and look forward to working together through the
challenges ahead.

Attachment

 



Special Retention Bonus
Frank D’Amelio

Amount   You are eligible to receive a retention bonus in the amount of
$1,500,000.                   This award is subject to any applicable tax and is
non-benefit bearing for purposes of Lucent’s benefits plans. Please note that
this award is in addition to any other incentive awards for which you may be
eligible.               Payment Dates   Assuming your continued employment, the
following payments will be made:                        •
50% is payable on February 1, 2002
                       •
50 % is payable on December 1, 2002
            Termination Provisions   - In the event you voluntarily resign or
are terminated by Lucent for “Cause” prior to the payout date(s), this award
will be cancelled.                 - In the event of your death or disability
prior to the payout date(s), a prorated portion of this award will be paid to
your or your estate.                 - If you are placed on a Company approved
leave of absence under the Officer Severance Policy and you are on this leave on
the scheduled payout date(s), then this award will be paid. Please note that the
Officer Severance Policy remains in effect in the event of a Change in Control
(as defined by the 1996 Long Term Incentive Program).                 - In the
event of a Change in Control (as defined by the 1996 Long Term Incentive
Program), this award would continue to be paid on the originally scheduled dates
assuming your continued employment.              


 